PETROPLUS, JUDGE:
This claim in the amount of $46.35 was submitted on the Petition, Answer, and Affidavit of the Claimant, without the taking of evidence. It arises from damages to the automobile of Robert L. Hulett on June 6, 1972, while driven by his wife over the Poca River Bridge on W. Va. Route 62, while agents of the Respondent were engaged in painting the bridge by a spraying operation. A silver colored paint was negligently permitted to be sprayed or dropped on the automobile, covering the entire surface of the car. Hulett’s insurance company paid the claim for removing the paint and cleaning the car, and seeks reimbursement by way of subrogation.
Inasmuch as the Respondent is not offering any proof to the contrary, the affidavit is accepted as proof of the Claimant’s allegation of negligence and the amount of damages. An award is accordingly made.
Award of $46.35.